NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0468-17T3

JASON DEVER,

     Plaintiff-Appellant,                APPROVED FOR PUBLICATION

                                                 September 20, 2018
v.
                                             APPELLATE DIVISION

DEBRA HOWELL, a/k/a
DEBRA A. HOWELL,

     Defendant-Respondent.
_______________________________

           Submitted September 12, 2018 – Decided September 20, 2018

           Before Judges Messano, Fasciale and
           Gooden Brown.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Cape May County,
           Docket No. FD-05-0386-11.

           Richard A. Renza, Jr., attorney for appellant.

           Anthony J. Harvatt II, attorney for respondent.

     The opinion of the court was delivered by

FASCIALE, J.A.D.

     Plaintiff appeals from an August 15, 2017 order entered after a bench

trial requiring that he return the parties' children to New Jersey from South
Carolina. Judge James H. Pickering, Jr. conducted the trial, entered the order,

and rendered a sixty-six page written decision. He concluded that plaintiff

unlawfully removed the children from New Jersey without first complying

with N.J.S.A. 9:2-2.

      Plaintiff gave defendant less than one day's notice about the move, and

although defendant objected, plaintiff moved to South Carolina without first

obtaining an order permitting the relocation. Defendant filed an order to show

cause (OTSC) seeking custody and the return of the children to New Jersey.

The judge found plaintiff knew the statute required that he obtain an order

permitting the removal before relocating to South Carolina, but he removed the

children anyway, because he feared the court might grant defendant's pending

motion for overnight visits with the children. After losing the trial, plaintiff

sought reconsideration of the order under review, and for the first time,

requested a best interests analysis.

      We hold – because defendant had objected to the South Carolina move –

that N.J.S.A. 9:2-2 required plaintiff to first obtain an order permitting the

removal of the children from this jurisdiction before the actual relocation. The

time for the judge to determine whether plaintiff had established "cause" for

the removal of the children would have been before the relocation occurred.

Requiring the judge to analyze whether "cause" existed after the relocation



                                                                       A-0468-17T3
                                       2
ignores the unambiguous plain text of the statute, plaintiff's ultimate burden of

proof to demonstrate "cause" before the move occurs, and the important

Legislative purpose for requiring a showing of cause – that is, to preserve the

rights of a noncustodial parent to maintain and develop her familial

relationship.

         We therefore affirm. Our affirmance is without prejudice, however, to

plaintiff seeking an appropriate order under N.J.S.A. 9:2-2 should he decide to

do so.

                                         I.

         The parties were never married. They had two children together, born in

2007 and 2009. In approximately 2011, they agreed to joint ph ysical custody

of the children, and for eighteen months, they shared parenting time.                In

October 2013, plaintiff became the parent of primary residence. At all relevant

times, they shared legal custody.

         Initially, plaintiff developed an interest in relocating with the children to

Florida. On May 1, 2015, the parties entered into a limited consent order (the

May 2015 order) permitting plaintiff to relocate with the children from New

Jersey to Florida. The May 2015 order – which mentioned Florida seven times

and omits any reference to South Carolina – contemplated defendant's




                                                                             A-0468-17T3
                                              3
parenting time before and after the expected move to Florida. Plaintiff never

relocated to Florida.

      In November 2015, while the children remained in New Jersey,

defendant filed a motion seeking overnight parenting time with the children.

The motion had been initially returnable in February 2016, but the parties

asked the judge to adjourn that date so they could negotiate. The judge carried

the return date to March 2016, but plaintiff requested the judge relist argument

for April 7, 2016.

      While the motion was pending, at 8:37 p.m. on Sunday, April 3, 2016,

plaintiff told defendant he and the children would be moving to South Carolina

the next day, and he offered her ten minutes in the morning to say goodbye.

Although defendant adamantly objected, plaintiff relocated with the children to

South Carolina on the morning of April 4, 2016, without obtaining an order

permitting the move.

      On the April 7 return date, a motion judge (the motion judge) – not the

judge who entered the order under review – conducted oral argument on

defendant's motion for overnight parenting time. The motion judge learned for

the first time that plaintiff had taken the children to South Carolina three days

earlier, and informed plaintiff's counsel that the May 2015 order did not

authorize the move to South Carolina.         In response, plaintiff's counsel



                                                                        A-0468-17T3
                                       4
presented a proposed consent order, signed only by plaintiff, the purpose of

which was to permit the move, albeit after the fact. Defendant repeated her

strong objection and refused to sign the proposed order.

      Also on the April 7 return date, the motion judge, as an interim measure

to deal with the new information she had just learned, temporarily allowed the

children to remain in South Carolina "until further order" of the court. As part

of that order, she did not perform – nor was she asked to do so – a best

interests analysis or otherwise determine, in accordance with N.J.S.A. 9:2-2,

whether "cause" existed for plaintiff to remove the children from New Jersey.

The motion judge made no findings of fact or conclusions of law as to

plaintiff's decision to relocate to South Carolina.    Importantly, the motion

judge stated that she allowed the removal only on a temporary basis and that

the relocation "procedurally may have been defective."

      The children remained in South Carolina for approximately two months.

In June, plaintiff and the children returned to New Jersey, but again on July 28,

2016 – without obtaining defendant's consent or a court order – plaintiff

returned to South Carolina with the children. Defendant then retained counsel

to petition the court for relief.

      In September 2016, defendant filed her OTSC.              With counsel's

assistance, defendant requested the court do two things: (1) require plaintiff



                                                                        A-0468-17T3
                                       5
return the children to New Jersey, and (2) award her sole custody. By this

time, she did not know where in South Carolina the children resided, or have

any other basic information about the children.

         On the initial return of the OTSC, the judge ordered electronic

communication between defendant and the children.           The judge confirmed

plaintiff's address in South Carolina and established parenting time for

defendant. The judge then tried the case on five days between February and

May 2017. Thereafter, Judge Pickering made numerous findings of fact and

conclusions of law as to the unlawful removal and defendant's request for

custody.

         As to the relocation, the judge concluded that plaintiff violated N.J.S.A.

9:2-2.     The judge found plaintiff moved out of State without defendant's

consent, knowing that the May 2015 order applied only to Florida. The judge

found that the proposed order, the one only plaintiff signed and presented to

the motion judge, added additional proof that plaintiff understood that the May

2015 order did not authorize the move to South Carolina. After assessing

credibility issues, he found that plaintiff intentionally left New Jersey on April

4, knowing it was illegal.       The judge entered a parenting plan, and then

directed plaintiff to consult with defendant about all "issues to which

[defendant] is entitled to have input [on] as a joint custodian," such as where in



                                                                           A-0468-17T3
                                          6
New Jersey the children would reside. The order required the children be

returned within ten days.

      The judge then denied defendant's request to modify the custody

arrangement after applying the governing case law and factors listed in

N.J.S.A. 9:2-4(c).1   The judge used these factors solely for his custody

analysis. Although the factors are relevant for determining whether "cause"

exists under N.J.S.A. 9:2-2, a judge undertaking such an evaluation may


1
    N.J.S.A. 9:2-4(c) provides factors a court must consider when awarding
custody and states in part:

            [T]he court shall consider but not be limited to the
            following factors: the parents' ability to agree,
            communicate and cooperate in matters relating to the
            child; the parents' willingness to accept custody and
            any history of unwillingness to allow parenting time
            not based on substantiated abuse; the interaction and
            relationship of the child with its parents and siblings;
            the history of domestic violence, if any; the safety of
            the child and the safety of either parent from physical
            abuse by the other parent; the preference of the child
            when of sufficient age and capacity to reason so as to
            form an intelligent decision; the needs of the child; the
            stability of the home environment offered; the quality
            and continuity of the child's education; the fitness of
            the parents; the geographical proximity of the parents'
            homes; the extent and quality of the time spent with
            the child prior to or subsequent to the separation; the
            parents' employment responsibilities; and the age and
            number of the children. A parent shall not be deemed
            unfit unless the parents' conduct has a substantial
            adverse effect on the child.


                                                                        A-0468-17T3
                                       7
supplement the "cause" analysis by considering other factors as appropriate.

Bisbing v. Bisbing, 230 N.J. 309, 338 (2017).         The judge considered the

N.J.S.A. 9:2-4(c) factors using the evidence relevant to custody.        Plaintiff

never asked the judge – before the move, during the trial, or before the August

17, 2017 order – to determine whether he had "cause" to relocate to South

Carolina. Thus, the failure to do so deprived the judge from supplementing his

findings and conclusions regarding the N.J.S.A. 9:2-4(c) factors.

      Plaintiff then moved for reconsideration of the August 17, 2017 order

requiring that he return the children to New Jersey. As part of his motion,

plaintiff requested – for the first time – that the judge perform a best interests

of the child analysis. Up until this point, plaintiff had never requested such an

analysis, be it one guided by Baures or Bisbing.2 Plaintiff did not ask the

judge on reconsideration to evaluate whether he had "cause" to remove the


2
   Up to the end of trial testimony, Baures v. Lewis, 167 N.J. 91 (2001), was
the controlling law. The Court decided Bisbing between the end of the trial
and issuance of the August 17, 2017 order. "Under Baures, a parent with
primary custody seeking to relocate children out of state over the objection of
the other parent must demonstrate only that there is a good-faith reason for an
interstate move and that the relocation 'will not be inimical to the child's
interests.'" Bisbing, 230 N.J. at 312 (quoting Baures, 167 N.J. at 118).
Bisbing required courts to "conduct a best interests analysis to determine
'cause' under N.J.S.A. 9:2-2 in all contested relocation disputes in which the
parents share legal custody – whether the custody arrangement designates a
parent of primary residence and a parent of alternate residence, or provides for
equally shared custody." Id. at 335.


                                                                         A-0468-17T3
                                        8
children to South Carolina.        It was too late for that.   Instead , plaintiff

contended that before the judge ordered him to return the children to New

Jersey, defendant had the burden to show it would be in the best interests of

the children to do so.      Judge Pickering rejected plaintiff's burden-shifting

argument and denied reconsideration rendering a twenty-page written decision.

                                       II.

      On appeal, plaintiff argues that the May 2015 order authorized the move

to South Carolina. He contends that even if that was not the case, then the

motion judge's temporary order permitting the children to remain in South

Carolina satisfied the requirements of N.J.S.A. 9:2-2. Plaintiff asserts that the

language of this statute does not require he first obtain an order permitting the

relocation before the actual move.       The premise of his argument is that a

parent could remove his children from this State – without the other parent's

consent or a court order – and then after the move, make the other parent

demonstrate on her motion to return the children to New Jersey that it would

be in their best interests to do so.

                                       A.

      We begin by interpreting N.J.S.A. 9:2-2. Our standard of review is well

settled. "In matters of statutory interpretation, our review is de novo." Verry

v. Franklin Fire Dist. No. 1, 230 N.J. 285, 294 (2017). "The Legislature's



                                                                         A-0468-17T3
                                             9
intent is the paramount goal when interpreting a statute and, generally, the best

indicator of that intent is the statutory language." DiProspero v. Penn, 183

N.J. 477, 492 (2005). A court should "ascribe to the statutory words their

ordinary meaning and significance, and read them in context with related

provisions so as to give sense to the legislation as a whole." Ibid. (citations

omitted). "[I]f there is ambiguity in the statutory language that leads to more

than one plausible interpretation, we may turn to extrinsic evidence, 'including

legislative history, committee reports, and contemporaneous construction. '"

Id. at 492-93 (quoting Cherry Hill Manor Assocs. v. Faugno, 182 N.J. 64, 75

(2004)).

      N.J.S.A. 9:2-2 governs plaintiff's removal of the children from New

Jersey. In relevant part, the statute "requires a showing of 'cause' before a

court will authorize the . . . removal of a child to another state without the

consent of both parents . . . ." Bisbing, 230 N.J. at 323 (emphasis added).

Plaintiff's counsel wrote in his merits brief, "[n]othing in the statute requires

that an order allowing relocation must precede the actual move."        Such an

assertion is contrary to the plain and unambiguous text of N.J.S.A. 9:2-2,

which states:

            When the Superior Court has jurisdiction over the
            custody and maintenance of the minor children of
            parents divorced, separated or living separate, and
            such children are natives of this State, or have resided

                                                                        A-0468-17T3
                                       10
            five years within its limits, they shall not be removed
            out of its jurisdiction against their own consent, if of
            suitable age to signify the same, nor while under that
            age without the consent of both parents, unless the
            court, upon cause shown, shall otherwise order. The
            court, upon application of any person in behalf of such
            minors, may require such security and issue such writs
            and processes as shall be deemed proper to effect the
            purposes of this section.

            [Emphasis added.]

There is no need to look to extrinsic evidence. The children "shall not be

removed out of [this] jurisdiction . . . without the consent of both parents,

unless the court, upon cause shown, shall otherwise order." Ibid. The plain

text of the statute prohibited plaintiff from removing the children from New

Jersey without consent or a court order.

                                     B.

      Plaintiff says he had no obligation to file a motion seeking permission to

relocate to South Carolina with the children. To support that assertion, he

relies on the May 2015 order and the motion judge's rulings.           We reject,

however, plaintiff's argument that the May 2015 order, or the motion judge's

rulings, somehow satisfied his statutory obligation under N.J.S.A. 9:2-2 that he

first obtain defendant's consent or obtain a court order before making the move

to South Carolina. As to these contentions, the judge made detailed findings

and conclusions of law.



                                                                         A-0468-17T3
                                      11
      The scope of our review of the trial judge's findings of fact is limited.

Cesare v. Cesare, 154 N.J. 394, 411 (1998). We will not reverse if on appeal

the record supports the judge's factual findings by adequate, substantial, and

credible evidence. Id. at 411-12 (citing Rova Farms Resort, Inc. v. Inv'rs Ins.

Co., 65 N.J. 474, 484 (1974)). Moreover, "[b]ecause of the family courts'

special jurisdiction and expertise in family matters, appellate courts should

accord deference to [the judge's] fact[-]finding." Id. at 413. Although we

defer to the judge's findings of fact when supported by sufficient evidence, we

owe no deference to the judge's decision on an issue of law or the legal

consequences that flow from established facts.      Manalapan Realty, L.P. v.

Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).              Applying these

standards, we have no reason to disturb the judge's findings of fact or

conclusions of law.

      The judge found that the May 2015 order (which did not alter the parties'

joint custody) authorized plaintiff and the children to relocate only to Florida.

The judge reached that finding after taking testimony from the parties and

reading the order. The judge found that in March 2014, plaintiff began living

with an individual who had two children of her own. He married her (the

wife) in the summer of 2014, and plaintiff wished to take his children to

Florida, to care for the wife's mother. The parties then negotiated the terms of



                                                                        A-0468-17T3
                                       12
the May 2015 order, which included parenting time in New Jersey and Florida.

Defendant testified that she understood the relocation would be around the

Orlando area, where the wife's mother lived. The parties' negotiations had

nothing to do with the children living in South Carolina under any

circumstances.

      But while still living in New Jersey with plaintiff in November 2015, the

wife (who has since divorced plaintiff) and her two children left plaintiff and

moved to Florida.     The judge found that plaintiff then moved to South

Carolina, while defendant's motion for overnight parenting time was pending,

"to deny defendant parenting time," specifically to "avoid the possibility that

the [motion judge would grant] overnight visits with defendant." He found

plaintiff "took actions to be sure defendant did not have sufficient time to get a

court order to stop the move."

      Furthermore, in addition to the plain terms of the May 2015 order, the

judge found plaintiff knew he lacked defendant's consent to move to South

Carolina. Two weeks before plaintiff relocated to South Carolina, plaintiff

retained counsel to prepare the proposed order seeking defendant's consent,

which she never gave. And only plaintiff signed the proposed order on the

morning he took the children to South Carolina. The judge therefore found

that plaintiff moved to South Carolina "knowing full well that he was doing so



                                                                         A-0468-17T3
                                       13
against the law of the State of New Jersey and the May 1, 2015 [c]onsent

[o]rder."

      Finally, plaintiff's contention that the motion judge's ruling satisfied

N.J.S.A. 9:2-2 ignores, in the absence of defendant's consent, the statute's

requirement that he show "cause" before removing the children from New

Jersey. The motion judge made no such finding, and stated that plaintiff's

relocation to South Carolina was essentially procedurally deficient.       The

temporary order entered by the motion judge did not satisfy the statute,

especially because its issuance ignored plaintiff's ultimate burden of proof

obligation. And there is no suggestion that defendant had consented to her

children remaining in South Carolina, as ordered by the motion judge. In fact,

the temporary arrangement led to defendant's OTSC.

                                    C.

      Plaintiff argues that once he relocated with the children to South

Carolina – without defendant's consent or a court order – defendant had the

burden to show that plaintiff lacked cause to remove them from New Jersey

before the judge could mandate their return. Plaintiff suggests that defendant

would do that by demonstrating that it would be in the best interests of the

children to return them to New Jersey.        According to plaintiff's logic,

defendant would need to file a motion to return the children, who he had



                                                                      A-0468-17T3
                                     14
removed in violation of N.J.S.A. 9:2-2, and as part of that motion, assume the

burden.

      Such an approach would encourage individuals to first remove children

from this jurisdiction, then later seek court approval. When the other parent

objects beforehand, the process envisioned by N.J.S.A. 9:2-2 is for the parent

seeking to relocate to first apply for an order permitting relocation, establi sh

"cause," then relocate only if permitted by the court. The process does not

permit a parent to relocate and then attempt to shift the burden to the other

parent to show on an application to return the children that it would be in their

best interests to do so.

      When the other parent objects, the parent seeking removal of the

children has the ultimate burden of proof by the preponderance of the

evidence. Requiring the burden of proof to shift to defendant to show that it

would be in the children's best interests, as a condition precedent to returning

them to New Jersey, ignores the Legislature's reason for requiring a

preliminary demonstration of "cause" under N.J.S.A. 9:2-2 before the actual

removal. It is to "preserve the rights of the noncustodial parent and the child

to maintain and develop their familial relationship." Bisbing, 230 N.J. at 323

(citations and internal quotation marks omitted). Under the facts of this case,

preserving defendant's rights to maintain and develop her familial relationship



                                                                         A-0468-17T3
                                       15
with the children required – by the plain text of N.J.S.A. 9:2-2 – that plaintiff

first obtain an order, before removing the children, by showing "cause" existed

for the relocation to South Carolina.

      Plaintiff had numerous opportunities to apply for an order permitting the

move before relocating to South Carolina.        He could have filed such an

application after the parties consented to the May 2015 order, when it became

apparent to him that he would not be following through on his intention to live

in Florida with the wife. Or plaintiff could have filed an OTSC immediately

after defendant first objected to the move on April 3. There was no basis

whatsoever to move the children to South Carolina without plaintiff first

obtaining a court order to do so.

      If plaintiff sought an order in April 2016, before he removed the children

from New Jersey, the judge would have analyzed whether "cause" existed for

the removal by applying the Baures standard. That is, plaintiff (as the parent

seeking removal) would have had the burden of establishing "cause" under

N.J.S.A. 9:2-2 by showing "good faith and that the move will not be inimical

to the [children's] interest."   Id. at 324 (quoting Baures, 167 N.J. at 116)

(internal quotation marks omitted). And if he had sought such an order, the

judge would have considered at a minimum the twelve factors relevant to his

burden of proof. Baures, 167 N.J. at 116-17. Those factors would have been:



                                                                        A-0468-17T3
                                        16
             (1) the reasons given for the move; (2) the reasons
             given for the opposition; (3) the past history of
             dealings between the parties insofar as it bears on the
             reasons advanced by both parties for supporting and
             opposing the move; (4) whether the child will receive
             educational, health and leisure opportunities at least
             equal to what is available here; (5) any special needs
             or talents of the child that require accommodation and
             whether such accommodation or its equivalent is
             available in the new location; (6) whether a visitation
             and communication schedule can be developed that
             will allow the noncustodial parent to maintain a full
             and continuous relationship with the child; (7) the
             likelihood that the custodial parent will continue to
             foster the child's relationship with the noncustodial
             parent if the move is allowed; (8) the effect of the
             move on extended family relationships here and in the
             new location; (9) if the child is of age, his or her
             preference; (10) whether the child is entering his or
             her senior year in high school at which point he or she
             should generally not be moved until graduation
             without his or her consent; (11) whether the
             noncustodial parent has the ability to relocate; (12)
             any other factor bearing on the child's interest.

             [Ibid.]

      If plaintiff had not unilaterally removed the children and sought an order

permitting the removal after the Court decided Bisbing on August 8, 2017,

then the judge would have analyzed whether cause existed for the removal by

applying the Bisbing standard. In place of the Baures standard, the Court

stated in pertinent part that courts

             should conduct a best interests analysis to determine
             "cause" under N.J.S.A. 9:2-2 in all contested
             relocation disputes in which the parents share legal

                                                                        A-0468-17T3
                                       17
            custody — whether the custody arrangement
            designates a parent of primary residence and a parent
            of alternate residence, or provides for equally shared
            custody . . . . A number of the statutory best interests
            factors will be directly relevant in typical relocation
            decisions and additional factors not set forth in the
            statute may also be considered in a given case.

                   In the best interests analysis, the parent of
            primary residence may have important insights about
            the arrangement that will most effectively serve the
            child. The parent of alternate residence may similarly
            offer significant information about the child. The
            views of other adults with close relationships with the
            child may also inform the court's decision . . . . The
            trial [judge] may consider other evidence, including
            documentary evidence, interviews with the children at
            the [judge's] discretion, and expert testimony.

            [Bisbing, 230 N.J. at 335 (citations omitted).]

The Court concluded that under N.J.S.A. 9:2-2, "'cause' should be determined

by a best interests analysis in which the court will consider all relevant factors

set forth in N.J.S.A. 9:2-4(c), supplemented by other factors as appropriate."

Id. at 338 (emphasis added).         Because plaintiff never made such an

application, the parties and the judge never argued what other factors might be

relevant to relocation.

      Therefore, under either Baures or Bisbing, had plaintiff sought an order

under N.J.S.A. 9:2-2 to remove the children from New Jersey, plaintiff had the

ultimate burden to show "cause" for the desired removal. But the judge and




                                                                         A-0468-17T3
                                       18
parties never reached that step because plaintiff unlawfully removed the

children. We flatly reject plaintiff's burden-shifting contention.

      Finally, we have considered plaintiff's assertion that the judge failed to

appoint a guardian ad litem for the children. Under the facts of this case, we

conclude that this contention and plaintiff's remaining arguments – including

that on this appeal, we should essentially retain original jurisdiction and enter

an order permitting him to relocate with the children to South Carolina – are

without sufficient merit to warrant discussion in a written opinion.    R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                        A-0468-17T3
                                       19